67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Otis FARMER, Appellant,v.Orville B. PUNG, Appellee.
No. 94-4060
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 13, 1995Filed:  Sept. 22, 1995

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Otis Farmer appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court correctly denied relief.  We will not consider the issues Farmer raised for the first time on appeal.  Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota